EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements (Nos. 333-47352, 333-32269, 333-32267, 333-89072 and 333-125484) on Forms S-8 of Independent Bank Corporation of our report dated March 10, 2011 with respect to the consolidated financial statements of Independent Bank Corporation, which report appears in this Annual Report on Form 10-K of Independent Bank Corporation for the year ended December 31, 2010. /s/ Crowe Horwath LLP Grand Rapids, Michigan March 10, 2011
